73 N.Y.2d 820 (1988)
In the Matter of Guptill Holding Corporation, Appellant,
v.
Henry G. Williams, as Commissioner of the Department of Environmental Conservation of the State of New York, et al., Respondents, and Frederick W. Burgess et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Submitted September 26, 1988.
Decided December 15, 1988.
On the court's own motion, appeal taken as of right dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied.